      Case 5:18-cr-00258-EJD Document 689 Filed 01/27/21 Page 1 of 2



 1
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 2   The Orrick Building
     405 Howard Street
 3   San Francisco, CA 94105-2669
     Telephone:    +1-415-773-5700
 4   Facsimile:    +1-415-773-5759
     jcoopersmith@orrick.com
 5

 6
     Attorneys for Defendant
 7   RAMESH “SUNNY” BALWANI
 8

 9                             UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                Case No. 18-CR-00258-EJD
14                Plaintiff,                  MOTION TO WITHDRAW WALTER F.
                                              BROWN, MELINDA HAAG, AND
15        v.                                  RANDALL S. LUSKEY AS COUNSEL
                                              FOR RAMESH “SUNNY” BALWANI
16   ELIZABETH HOLMES and RAMESH
     “SUNNY” BALWANI,
17                                            Judge:   Honorable Edward J. Davila
                  Defendants.
18

19
20

21

22

23

24

25

26

27

28
                                                          MOTION TO WITHDRAW WALTER F. BROWN,
                                                             MELINDA HAAG, AND RANDALL S. LUSKEY AS
                                                          COUNSEL FOR RAMESH “SUNNY” BALWANI,
                                                                           CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 689 Filed 01/27/21 Page 2 of 2



 1          Pursuant to the Northern District of California’s Criminal Local Rule 44-2(b), Defendant

 2   Ramesh “Sunny” Balwani respectfully requests that Walter F. Brown, Melinda Haag, and

 3   Randall S. Luskey be withdrawn as counsel of record for Mr. Balwani in this matter. After

 4   January 29, 2021, the undersigned attorneys will no longer be partners at the law firm Orrick,

 5   Herrington & Sutcliffe LLP, and will no longer participate in this case. All other attorneys at the

 6   law firms Orrick, Herrington & Sutcliffe LLP and Corr Cronin LLP who have appeared in this

 7   case for Mr. Balwani will continue to represent him in this case.

 8          Pursuant to Criminal Local Rule 44-2(b), all parties in this matter have been notified by

 9   serving a copy of this motion on them through the ECF system. Mr. Balwani has been notified by
10   delivering a copy of this motion to him by email.

11   DATED: January 27, 2021

12
                                                         /s/ Walter F. Brown
13                                                       /s/ Melinda Haag
14                                                       /s/ Randall S. Luskey
                                                         WALTER F. BROWN (SBN 130248)
15                                                       MELINDA HAAG (SBN 132612)
                                                         RANDALL S. LUSKEY (SBN 240915)
16
                                                         Withdrawing Attorneys for Ramesh “Sunny”
17
                                                         Balwani
18

19
20

21

22

23

24

25

26

27

28
                                                                      MOTION TO WITHDRAW WALTER F. BROWN,
                                                                  MELINDA HAAG, AND RANDALL S. LUSKEY AS COUNSEL
                                                         1                       FOR RAMESH “SUNNY” BALWANI,
                                                                                        CASE NO. 18-CR-00258-EJD
